Dismiss and Opinion Filed April 12, 2022




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00291-CV

         IN RE CHRISTOPHER AND CHRISTINA PITTS, Relators

           Original Proceeding from the County Court at Law No. 1
                            Dallas County, Texas
                    Trial Court Cause No. CC-20-02155-A

                        MEMORANDUM OPINION
                   Before Justices Myers, Nowell, and Goldstein
                            Opinion by Justice Nowell
      Before the Court is relators’ April 7, 2022 motion to dismiss this original

proceeding. In the motion, relators inform the Court that the trial court effectively

ordered the relief sought, making this petition for writ of mandamus moot. We grant

relators’ motion and dismiss this original proceeding.




                                           /Erin A. Nowell//
220291f.p05                                ERIN A. NOWELL
                                           JUSTICE